PER CURIAM.
In this case, petitioner challenges an order from the circuit court, sitting in its appellate capacity, affirming the trial court’s denial of fees for the attorney who testified as an expert witness on the issue of attorney’s fees. We find no departure from the essential requirements of law. The circuit court appro*385priately considered Travieso v. Travieso, 474 So.2d 1184, 1186 (Fla.1985); United States Fidelity and Guar. Co. v. Rosado, 606 So.2d 628 (Fla. 3d DCA 1992) and Orlando Regional Medical Ctr., Inc. v. Chmielewski 573 So.2d 876 (Fla. 5th DCA 1990). The petition for writ of certiorari is denied.
STONE, C.J., and GROSS and TAYLOR, JJ., concur.